         Case 1:20-cv-02483-CKK Document 12 Filed 10/27/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

NA’EEM BETZ                                     :
                                                :
                Plaintiff, Pro Se               :
                                                :
           v.                                   : Civil Case No. 1:20-cv-02483-CKK
                                                :
                                                :
PRESS GANEY ASSOCIATES, LLC.                    :
                                                :
                Defendant, Respondent           :


                                    NOTICE OF SETTLEMENT

       Plaintiff Na’eem Betz, (Pro Se), who hereby notifies the U.S. District Court for The

District of Columbia that a settlement on all claims has been reached between the Defendant

Press Ganey Associates LLC., et al., by and through its undersigned counsel, Ms. Laura N. Steel.

Plaintiff and Defendant are in the process of finalizing and executing the terms and conditions of

the release and settlement agreement documents. Plaintiff request that the court retain

jurisdiction over this case until the release and settlement agreement has been fully executed and

closed once all the terms and conditions are met. Upon full execution of the same, Plaintiff will

file the appropriate dismissal documents with the Court.

Respectfully submitted,

/s/ Na’eem Betz
NA’EEM BETZ
4244 Hildreth St. SE
Washington, D.C. 20019-9998
nobetzo@gmail.com




                                                1
          Case 1:20-cv-02483-CKK Document 12 Filed 10/27/20 Page 2 of 2




Plaintiff / Pro Se

NAEEM BETZ
P.O. BOX 15714
WASHINGTON, D.C. 20003-9998


Date: October 27th, 2020

CERTIFICATE OF SERVICE UNDER FED. R. CIV. P. 5. (d)(1) and LCvR 5.4 (d)(1), (2)

I HEREBY CERTIFY on the 27th of October 2020, I filed the foregoing with the Clerk for U.S.

District Court’s for the District of Columbia. The CM/ECF system which will automatically send

electronic mail notification of such filing. The CM/ECF registered participants as identified on

the Electronic Mail Notice List are Ms. Laura N. Steel. Esq. Plaintiff will email / mail a copy to

Defendant Press Ganey Associates LLC., et al, by and through its undersigned counsel, Ms.

Laura N. Steel.

                                                 LAURA N. STEEL, ESQUIRE
                                                 (D.C. BAR #367174)
                                                 1500 K STREET, N.W., SUITE 330
                                                 WASHINGTON, D.C 20005
                                                 TEL. (202) 626-7660
                                                 FAX (202) 628-3606
                                                 Laura.Steel@Wilsonlser.com
                                                 Counsel for Defendants
                                                 Lead Attorney to be noticed for Defendant

                                                 /s/ Na’eem Betz
                                                 NA’EEM BETZ
                                                 4244 Hildreth St. SE
                                                 Washington, D.C. 20019-9998
                                                 nobetzo@gmail.com

                                                 Plaintiff / Pro Se

                                                 NAEEM BETZ
                                                 P.O. BOX 15714
                                                 WASHINGTON, D.C. 20003-9998

                                                 2
